IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               August 25, 2008
                               No. 07-20253
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk
DALE THOMPSON

                                         Plaintiff-Appellant

v.

DIRECTOR TEXAS DEPARTMENT OF CRIMINAL JUSTICE -
INSTITUTIONAL DIVISION; DR OWEN MURRAY, Director of University of
Texas Medical Branch Managed Health Care; DR SONNY WELLS, Director of
Dentistry - University of Texas Medical Branch; ELLIS I UNIT FACILITY
PRACTICE MANAGER; DR ALBERT WELLS

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:06-CV-493


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
     Dale Thompson, Texas prisoner # 1127640, appeals the district court’s
grant of summary judgment to defendants Dr. Owen Murray and Dr. Albert
Wells and dismissal of his 42 U.S.C. § 1983 action. Thompson argues that the
district court erred by granting summary judgment to Dr. Murray and Dr. Wells
on the ground that they did not have sufficient personal involvement in the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20253

alleged constitutional violation because Dr. Murray and Dr. Wells were
responsible for the development and implementation of the policy that prevented
Thompson from receiving new dentures. Thompson asserts that the district
court abused its discretion by not granting his motions for a default judgment
against the Ellis I Unit facility practice manager, Shanta Crawford.           He
additionally makes vague challenges to the district court’s determination that
Dr. Murray and Dr. Wells were entitled to qualified immunity because
Thompson had not shown the existence of a genuine issue of material fact
regarding his claim that they were deliberately indifferent to his serious medical
needs.
      The district court dismissed Thompson’s claims against Doug Dretke, then
the director of the Texas Department of Criminal Justice, Correctional
Institutions Division, on the basis of Dretke’s lack of personal involvement, but
did not grant summary judgment to Dr. Murray and Dr. Wells on that basis.
Accordingly, Thompson has not shown that the district court erred by granting
summary judgment to Dr. Murray and Dr. Wells on the basis of their lack of
personal involvement in the alleged constitutional violation.
      Crawford was purportedly served via certified mail, but the return receipt
was not signed by her. Accordingly, Crawford was not properly served. See TEX.
R. CIV. P. 107; Ramirez v. Consol. HGM Corp., 124 S.W.3d 914, 916 (Tex. App.
2004); FED. R. CIV. P. 4(e). As Crawford was not properly served, the district
court did not abuse its discretion by denying Thompson’s motions for a default
judgment against Crawford. See Rogers v. Hartford Life and Accident Ins. Co.,
167 F.3d 933, 940 (5th Cir. 1999). Thompson’s assertion that the district court
did not rule on his motions for a default judgment is refuted by the record.
      Thompson has not raised a cognizable challenge to the district court’s
determination that Dr. Murray and Dr. Wells were entitled to qualified
immunity. Thompson seeks to incorporate by reference unspecified arguments
he raised in the district court by asserting that the district court ignored his

                                        2
                                No. 07-20253

arguments; this is insufficient to preserve error, and Thompson has abandoned
those arguments. See Perillo v. Johnson, 79 F.3d 441, 443 n.1 (5th Cir. 1996).
The sparse substantive arguments Thompson does raise in this court do not
address the reasoning of the district court in granting summary judgment. As
Thompson has not identified any error in the district court’s reasoning, his
arguments on this issue are insufficiently briefed and deemed abandoned. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      AFFIRMED.




                                      3